            Case 2:20-cv-00226-KGB Document 1 Filed 11/13/20 Page 1 of 9


                                                                                          FILED
                                                                                        U.S. DISTRICT COURT
                         IN THE UNITED ST ATES DISTRICT COURT                       EASTERN DISTRICT ARKANSAS
                        FOR THE EASTERN DISTRICT OF ARKANSAS                              NOV 1 3 2020
                                    DELTA DIVISION


WILLIAM SANDERS,

      Plaintiff,

vs.                                                               No.

RONNIE LEE WOODS,
WHI TRANSPORT, INC. and
JOHN DOE NO. 1,
                                                    This   C8S8   assigned to District Judge     611</!'1_
      Defendants.                                   and tJ • ..J_; .;trate Judg e               Vt,l/1~



                          NOTICE OF REMOVAL OF CIVIL ACTION


TO:       John Houseal, III
          PO Box 1115
          Forrest City, AR 72335
          john@ehtriallawyers.com

          Pursuant to 28 U.S.C. Sections 1441 and 1446, the Defendant, WHI TRANSPORT,

INC., by and through counsel of record, Glassman, Wyatt, Tuttle & Cox, P.C., files this Notice

of Removal of the above civil action, and as basis for said removal , would show as follows:

          1. Removing party, WHI Transport, Inc. is a named Defendant in the above entitled

              action.

          2. This matter was originally filed in the Circuit Court of St. Francis County, Arkansas,

              on the 7th day of October, 2020, under Docket No. 62CV-2020-191-2. A copy of the

              original Complaint filed in the Circuit Court of St. Francis County, Arkansas, is

              attached to this Notice of Removal.

          3. Defendant, WHI Transport, Inc. was served with the Complaint via Certified Mail on
  Case 2:20-cv-00226-KGB Document 1 Filed 11/13/20 Page 2 of 9



   or about October 20, 2020.

4. Defendant, Ronnie Lee Woods was served with the Complaint via Certified mail on

   or about October 19, 2020.

5. Plaintiff is presently, and was at the time the Complaint was filed, a resident citizen

   of Pulaski County, Arkansas.

6. Defendant WHI Transport, Inc. is presently and was at the time the Complaint was

   filed, a Tennessee Corporation with its principal place of business in Lewisburg, TN.

7. Defendant, Ronnie Lee Woods is presently, and was at the Complaint was filed a

   resident citizen of Hillsboro, Alabama.         The undersigned will be representing

   Defendant Woods, and he joins in and consents to this Removal.

8. Based on a review of the file by the undersigned counsel for removing Defendant, the

   Complaint, Summons and discovery to the Defendants are the only pleadings filed in

   the cause to date.

9. Since the filing of the Complaint, no further proceedings have taken place in the St.

   Francis County, Arkansas Circuit Court action.

10. This action is a civil action for personal injuries as a result of a motor vehicle accident

   which occurred in St. Francis County, Arkansas, on October 14, 2017.

11. Based on the damages allegations in the Complaint, the amount in controversy,

   exclusive of interest and costs, exceeds the sum of $75,000.00. In accordance with 28

   U.S.C. Section 1446 (c)(2)(B), to establish that the amount in controversy exceeds

    $75,000.00, Defendant would show that, while the medical expenses are unknown at

   this time, the Plaintiff alleges in his Complaint, physical pain and suffering, both past,

   present and future, emotional pain and suffering, both past, present, and future,




                                          2
  Case 2:20-cv-00226-KGB Document 1 Filed 11/13/20 Page 3 of 9



   pennanent injury, medical expenses, both past and future and costs associated with

   medical care, and other related damages. Further, in Plaintiffs Prayer for Relief, he

   asks for a judgment in excess of $75,000 in compensatory damages, and as such,

   Defendant would show that the amount in controversy is in excess of $75,000.00.

12. This Court has original jurisdiction of this action pursuant to 28 U.S.C. Section

   1332(a)(l) and (c) as the suit is between citizens of different states, and as the amount

   in controversy allegedly exceeds the sum of $75 ,000.00 exclusive of interests and

   costs.

13. This Notice of Removal is being filed with this Court within 30-days of service of the

   Complaint on the removing Defendant, WHI Transport, Inc.

14. Defendant has filed a copy of this Notice of Removal with the Circuit Court of St.

   Francis County, Arkansas, pursuant to 28 U.S.C. 1446 (d).

                                 RESPECTFULLY SUBMITTED,




                                 BY ~~t
                                     C      ~ A~      2019111
                                     Glassman, Wyatt, Tuttle & Cox, P .C.
                                     26 North Second Street
                                     Memphis, Tennessee 38103
                                     cwyatt@gwtclaw.com
                                     P: 901-527-4673
                                     F: 901-527-5320
                                     GWTC File No. 20-348Z




                                         3
         Case 2:20-cv-00226-KGB Document 1 Filed 11/13/20 Page 4 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 13 th day of November, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system.

       I, hereby certify that a true and correct copy of the foregoing pleading has been properly
forwarded, via E-MAIL and/or U.S . Mail, to:

       John Houseal, III
       PO Box 1115
       Forrest City, AR 72335
       john@ehtriallawyers.com


on this the 13 th day of November, 2020.




                                                4
     Case 2:20-cv-00226-KGB Document 1 Filed 11/13/20 Page 5 of 9



        IN THE CIRCUIT COURT OF ST. FRANCIS COUNTY, ARKANSAS
                                    CIVIL DIVISION


WILLIAM SANDERS                                      )
     Plaintiff,                                      )
                                                     )      No. 62CV-2020-       }qi-~
V.                                                   )
                                                     )      JURY TRIAL DEMANDED
RONNIE LEE WOODS,                                    )
WHI TRANSPORT, INC., and                             )
JOHN DOE NO. 1                                       )
     Defendants,                                     )


                            COMJ>LAINTFORDAMAGES


       COMES NOW the Plaintiff, William Sanders, and files the Complaint against

Ronnie Lee Woods, WHI Transport, Inc., and John Doe No. 1 and for his cause of action,

states as follows:

                       PARTIES, JURISDICTION AND VENUE

        1.      Ronnie Woods, at the time of the events giving rise to this Complaint, was

an adult resident of Phillips County, Arkansas.

        2.      Defendant, Ronnie Woods, at the time of the incident giving rise to this

Complaint, was an adult resident of Hillsboro, Alabama.

        3.      WHI Transport, Inc., is a Tennessee Corporation located in Lewisburg,

Tennessee.

        4.      Defendant, John Doe No. 1, is believed to be an unknown corporation

employing Defendant Woods. John Doe No. 1 is liable for the negligent acts of Defendant
                                                                                                  .
Woods under the doctrine of respondent superior.




                                                                           OCT O7 2020
                                                                       TIME:_3 :   l/5       p(\')
                                                                       B~TTE S. GREEN. Clf?'
                                                                        ~ T. FRA NC!.S COi 1, ·
    Case 2:20-cv-00226-KGB Document 1 Filed 11/13/20 Page 6 of 9


       5.      This Complaint arises from an automobile collision that occurred on

Highway 70 on October 14, 2017, in St. Francis County, Arkansas.

                                          FACTS

       6.       The Plaintiff was traveling southbound on Highway 70 the evening of

October 14, 2017, at approximately 1:40 p.m. He was driving a 2007 BMW.

       7.       The Defendant, Ronnie Woods, was driving a 2012 Peterbilt owned by John

Doe or WHI Transport, Inc., on Highway 70. Ronnie Woods at all times relevant hereto

was acting within the scope of his employment with WHI Transport, Inc., or John Doe and

they are liable for Wood's acts of negligence and the resulting damage·under the doctrine

of respondent superior.

        8.      Defendant Woods was traveling behind the Plaintiff on Highway 70 when

the Plaintiff slowed to attempt a left turn. While the Plaintiffwas in the process of turning

left, the Defendant failed to slow or stop, striking the Plaintiff's vehicle and causing

damages to the Plaintiff. The Defendant was following too closely behind the Plaintiff and

failed to honor the forward vehicle by attempting to pass on the left or traveling too close.

                                  CAUSES OF ACTION

        9.      The Defendant, Ronnie Woods was guilty of the following acts of common

law negligence, each one of which was a direct and proximate cause of the injuries received

by the Plaintiff:

        (a)     The Defendant was following too close and failed to slow to permit the
                Plaintiff to complete his turn;
        (b)     Failing to maintain a proper lookout;
        (c)     Failing to maintain proper control of his vehicle;
        (d)     Failing to proceed cautiously when the risk of proceeding under the
                circumstances was known;
        (e)     Failing to act as a reasonable and prudent person would under the
                circumstances existing; and



                                              2
     Case 2:20-cv-00226-KGB Document 1 Filed 11/13/20 Page 7 of 9




       10.     Defendant, Ronnie Woods, is guilty of violating the following statutes of

the state of Arkansas which were in full force and effect at the time of the accident; each

one of which was passed to protect a class of persons including the Plaintiff, said violations

constituting negligence per se:

       (a)     Arkansas Code§     27-51-104 Careless and prohibited driving;
       (b)     Arkansas Code§     27-51-201 Limitations generally;
       (c)     Arkansas Code§     27-51-502 Vehicle turning;
       (d)     Arkansas Code§     27-51-302 Driving on roadways laned for traffic; and
       (e)     Arkansas Code§     27-51-403 Signals for Turning.

                                        DAMAGES

        11 .   The negligence of Defendant Woods resulted in a severe and forceful

impact with the Plaintiff's vehicle. The Plaintiff suffered numerous injuries, including

injury to his rum and shoulder. As a direct and proximate result of the Defendant's

negligence, the Plaintiff suffered damages as set forth below:

        (a)    Physical pain and suffering, both past, present and future;
        (b)    Emotional pain and suffering, both past, present and future;
        (c)    Permanent injury;
        (d)    Medical expenses, both past and future and costs associated with medical
               cru·e; and
        ( e)   All other damages available to him under the law caused by the collision
               described herein.


                               VI.PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays:

        1.      For process to issue, requiring these Defendant to answer;

        2.      For a jury to be impaneled to try the disputed issues of fact;




                                               3
    Case 2:20-cv-00226-KGB Document 1 Filed 11/13/20 Page 8 of 9


        3.    For a judgment in excess of $75,000.00 in compensatory damages to

compensate him for his injuries and damages or a larger amount to be detennined by the

Jury;

        4.    For any further and general relief to which the Plaintiff may be entitled.

PLAINTIFF DEMANDS A JURY TO TRY THE DISPUTED ISSUES OF FACTS.



                                                     Respectfully submitted,

                                                     EASLEY & HOUSEAL, PLLC




                                                     John Hout.I, III (A 03207)
                                                     Post (\)ffic Box 1115
                                                     Forreskg , Arkansas 72335
                                                     P: (870) 633-1447
                                                     F: (870) 633-1687
                                                     E-Mail: john@ehtriallav.ryers.com




                                             4
         Case 2:20-cv-00226-KGB Document 1 Filed 11/13/20 Page 9 of 9



              [N THE CIRCUIT COURT OF ST. FRANCIS COUNTY, ARKANSAS
                                            CIVIL DIVISION


WILLIAM SANDERS                                 )
     Plaintiff,                                         )
                                                        )       No. 62CV-2020-     \q\-~
v.                                                      )
                                                        )       JURY TRIAL DEMANDED
RONNIE LEE WOODS,                                       )
WHI TRANSPORT, INC., and                        )
JOHN DOE NO. 1                                          )
     Defendants,                                        )


                                       JOHN DOE AFFIDAVIT


STATE OF ARKANSAS                       )
                                        )
COUNTY OF CROSS                         )

       John I. Houseal, III, upon first being duly sworn, deposes and states as follows:

                I.      I am John I. Houseal, Ill, attorney at law, and I practice in Forrest City,

Arkansas. At the time of the filing of the Complaint, Plaint iff is uncertain of the identity of the John

Doe Defendant No. 1. It is believed that the John Doe Defendant is associated with Defendant Will

Transport, Inc. or their employee Ronnie Woods. However their identity is not known. Despite efforts




                                                    v)( I
to determine their identity, it is necessary to first co~~ufiicovery ,a/ fore the information will be

available.                                                              ~



My commission expires:
August 20, 2024



                                                                                            OCT O7 2020
                                                                                        Tl~c_]_;___(j.5_    p !vi
                                                                                           n
                                                                                        BE ES . Gl'<EEN, CLERK
                                                                                         ST. FRAl\!CIS COUNTY
